Title: To Alexander Hamilton from Robert Morris, 9 February 1797
From: Morris, Robert
To: Hamilton, Alexander



Philada Feby. 9th. 1797
Alexr Hamilton EsqrNew York
Dear Sir

Your favour of the 4th only reached me Yesterday. I will get Mr Tilghman or Mr Lewis to write to you on the point you desire. In the mean time as I am anxious to have the Land business settled, I think it best to have the papers assigned to Mr Garrett Cottringer in such manner as to Vest him with the right for the present and as that he may release or convey to me my or my order hereafter. The C[h]ancery suit must be dismissed & I will pay your draft at a few days sight for Amot. of the Charges.
I am Dr Sir   Yours &c.

RM

